Citation Nr: 1411731	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  07-29 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to service connection for a left pinkie finger disability. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2009, the Veteran testified before the undersigned Veterans Law Judge at the RO.  The Veteran also testified before a hearing officer at the RO in May 2008.  Transcripts of both hearings are of record. 

The Board remanded the case for further action by the originating agency in November 2009 and April 2012.  The case has now returned to the Board for further appellate action.

When the case was previously before the Board, the issues on appeal included entitlement to service connection for tinnitus.  In an August 2013 rating decision, service connection for tinnitus was awarded with an initial 10 percent evaluation assigned effective June 13, 2005.  The award of service connection constitutes a full grant of the benefit on appeal and the claim for service connection for tinnitus is no longer before the Board. 


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss as defined by 38 C.F.R § 3.385.

2.  The medical and lay evidence of record demonstrates that the Veteran's bilateral hearing loss is etiologically related to in-service noise exposure and service-connected tinnitus.

3.  A left shoulder disability, diagnosed as degenerative joint disease, was first manifested years after active duty service and is not etiologically related to a disease or injury during active duty service.

4.  A left pinkie finger disability, diagnosed as a left hand laceration with residual scar, weakness, and loss of sensation, was first manifested years after active duty service and is not etiologically related to a disease or injury during active duty service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.385 (2013).

2.  A left shoulder disability, currently diagnosed as degenerative joint disease, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  A left pinkie finger disability, currently diagnosed as a left hand laceration with residual scar, weakness, and loss of sensation, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Bilateral Hearing Loss

The Board finds that service connection is warranted for bilateral hearing loss.  The record establishes a current disability; the Veteran was diagnosed with bilateral hearing loss in accordance with 38 C.F.R. § 3.385 upon VA examinations in June 2010 and February 2013.  Service records also confirm the Veteran's active duty service as a boatswain's mate aboard the USS PARSONS and in-service noise exposure is conceded.  Additionally, the evidence demonstrates a link between the Veteran's bilateral hearing loss and in-service noise exposure and service-connected tinnitus.  The Veteran credibly testified in August 2009 that he experienced in-service ear injuries when large guns were discharged aboard the USS PARSONS while he was standing watch on deck.  His hearing loss has progressed since that time.  The February 2013 VA examiner found that it was possible the Veteran's hearing loss began during service and noted that the service-connected tinnitus was associated with the Veteran's hearing loss.  Thus, the competent medical and lay evidence demonstrates that the Veteran's hearing loss began during service and is related to service-connected tinnitus.  The claim for service connection for bilateral hearing loss is granted.  


Left Shoulder

The Veteran contends that service connection is warranted for a left shoulder disability as it was incurred due to an injury during active duty service.  He testified in May 2008 and August 2009 that he injured his left shoulder while serving aboard the USS PARSONS loading supplies at sea.  He did not seek treatment for the shoulder injury during active duty, but his left shoulder pain and weakness progressed after service resulting in recurrent dislocations and arthritis. 

The record clearly establishes a current left shoulder disability.  The Veteran has consistently complained of chronic shoulder pain to his health care providers at the Clarksburg VA Medical Center (VAMC) and a July 2000 X-ray demonstrated bilateral shoulder degenerative joint disease.  The Board also finds that an in-service injury is demonstrated.  Service treatment records are negative for complaints or injuries pertaining to the left shoulder, but the Veteran testified during hearings conducted in May 2008 and August 2009 that he injured his left shoulder while loading supplies aboard the USS PARSONS.  The Veteran is competent to report injuries during service, and the Board will resolve all doubt in the Veteran's favor and find that an in-service injury occurred.  Thus, the first two elements of service connection are established.  

Regarding the third element of service connection, a nexus between the Veteran's current left shoulder disability and the in-service injury, the Board notes that service records do not indicate such a link.  As noted above, no chronic shoulder conditions were identified during the Veteran's period of active service and his upper extremities were normal at the October 1975 separation examination.  

There is also no evidence of a chronic left shoulder disability until years after the Veteran's discharge from active duty.  The Veteran has been diagnosed with degenerative joint disease, and service connection is possible on a presumptive basis for arthritis as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309 if manifested to a compensable degree within a year after his separation from service.  However, the earliest complaint pertaining to the left shoulder documented in the record dates from December 1981, six years after discharge, when the Veteran was treated at the Clarksburg VAMC for a left shoulder contusion incurred during an altercation.  Six months later, he again complained of left shoulder pain, reporting that he dislocated his shoulder while lifting weights. There is also no objective evidence of left shoulder arthritis until July 2000 when a VAMC X-ray confirmed bilateral shoulder degenerative joint disease.  It is therefore clear arthritis did not manifest within a year from the Veteran's separation from military service.  Furthermore, the absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's left shoulder disability was present in service or in the years immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, service connection on a presumptive basis for degenerative joint disease of the right shoulder as a chronic disease is not warranted.

Service connection is also possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has not reported a clear continuity of left shoulder symptoms since service; he testified at both hearings that his left shoulder pain resolved approximately one week after his in-service injury, but then progressively worsened after active duty and led to shoulder weakness and recurrent injuries.  Although the Veteran did not explicitly report a history of continuous shoulder pain since service, the Board will interpret his testimony broadly and find that he has alleged a continuity of symptomatology with regards to the claimed left shoulder disability.  

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board finds that the Veteran's reported history of continuous left shoulder pain  since service is not credible based on the contents of his medical records and his contradictory lay statements.  Service records are negative for any indication of a chronic left shoulder condition and prior to receipt of his claim for compensation in 2003, the Veteran never reported any problems with his shoulder or previous injuries to the joint.  In fact, he consistently dated the onset of his left shoulder disability to post-service injuries that occurred in December 1981 and June 1982.  As discussed above, records from the Clarksburg VAMC document treatment for a left shoulder contusion in December 1981 and a dislocated left in June 1982.  After the 1982 dislocation of his shoulder, the Veteran underwent physical therapy at the VAMC and was seen on multiple occasions for recurrent dislocations and chronic shoulder pain.  Until his claim for VA benefits was received in 2003 (a period of almost 20 years), the Veteran regularly dated the onset of his left shoulder condition to the 1981 and 1982 injuries.  The first time he reported an in-service injury to a health care provider was in April 2007, during a private psychiatric evaluation performed in connection with another claim for VA compensation.

The Board finds that the Veteran's statements and history made for compensation purposes decades after service are not credible in light of the clearly contradictory contents of the service and post-service medical records, to include the Veteran's own earlier reports dating the onset of his disability to post-service injuries.  The Board finds that the history provided in the context of contemporaneous medical treatment is more credible than that given in pursuit of a claim for VA benefits.  Additionally, the complete absence of complaints or treatment for years after service also reduces the credibility of the Veteran's more recent statements describing a continuity of symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).  As the Veteran's history of continuous left shoulder pain since service is not credible, service connection is not warranted under 38 C.F.R. § 3.303(b).

There is also no competent evidence in support of the Veteran's claim.  None of his treating physicians have identified a link between the current left shoulder degenerative joint disease and active service and the Veteran never reported an in-service injury to the shoulder while receiving treatment at the Clarksburg VAMC.  The Board has considered the testimony of the Veteran connecting his left shoulder disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's left shoulder condition was years after his separation from active duty service.  In addition, the weight of the evidence is clearly against the claim.  The Board has considered the Veteran's reported continuity of symptomatology, but finds that this history is not credible.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Left Pinkie Finger

The Veteran contends that service connection is warranted for a left pinkie finger disability, manifested by a scar along the left fifth digit with numbness and weakness of the finger.  He testified in May 2008 and August 2009 that he cut his finger on a metal strap around a box of supplies while serving aboard the USS PARSONS.  

The record establishes a current disability; VA examiners in December 2005 and February 2013 diagnosed residuals of a laceration to the left hand including a scar and weakness of the left fifth digit.  The December 2005 VA examiner also identified decreased sensation of the left little finger likely due to damage to the superficial branches of the ulnar nerve.  Although the February 2013 VA examiner was unable to detect any loss of sensation in the left hand, it is clear that the Veteran manifests a scar of the left hand along the little finger with residual weakness and subjective complaints of decreased sensation.  

The evidence also demonstrates an in-service injury.  Although service records are negative for any complaints or treatment related to a left hand laceration, the Veteran testified that he cut his hand during active duty on a metal strap around a box while loading supplies at sea.  The Veteran is competent to report injuries during service and the Board finds that his testimony is credible as far as it establishes an in-service injury.  

Although the first two elements of service connection are present in this case, the Board finds that the record does not establish a nexus between the Veteran's current disability and in-service injury.  As noted above, service records are entirely negative for any documentation of a left hand or finger injury and the Veteran's upper extremities were normal at the October 1974 separation examination.  There is also no evidence of a finger disability until June 2005 when VA received the Veteran's claim for compensation, 30 years after his discharge from active duty.  The Veteran has never received treatment for the claimed finger disability and never reported incurring a hand or finger laceration during service or to any of his post-service physicians.  

There is also no competent evidence of a relationship between the Veteran's disability and his in-service injury.  No health care provider has ever identified a link between the left hand scar and service and the only medical opinion of record, that of the February 2013 VA examiner, weighs against the claim.  As for the Veteran's testimony connecting his disability to service, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the specific issue in this case, whether the Veteran has a chronic finger condition due to service, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377 (lay persons not competent to diagnosis cancer).  The Veteran is competent to testify as to observable symptoms, but he has not reported a continuity of symptoms since service and his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  The Veteran's lay testimony is clearly outweighed by the medical evidence against the claim, including the medical opinion of the February 2013 VA examiner, and the record does not establish a nexus between the  claimed disability and active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claim for entitlement to service connection for bilateral hearing loss,  VA has substantially satisfied the duties to notify and assist.  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

With respect to the other claims on appeal, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a September 2005 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements, was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were most recently readjudicated in the August 2013 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and records from the Social Security Administration (SSA).  The Veteran has not reported undergoing any private treatment for the disabilities on appeal.  

Additionally, the Veteran was provided a VA examination of his left pinkie finger with an accompanying proper medical opinion in February 2013.  He was not provided a VA examination or medical opinion addressing the claim for entitlement to service connection for a left shoulder disability, but the Board finds that an examination or opinion is not required by the duty to assist.  There is no medical evidence of an association between the Veteran's left shoulder condition and service and the Veteran is not competent to provide an opinion addressing medical etiology.  See Barr, supra.  Thus, remand of the claim for service connection for a left shoulder disability is not necessary.  

The Board also finds that VA has complied with the November 2009 and April 2012 remand orders of the Board.  In response to the Board's remands, VA obtained additional records of medical treatment from the Clarksburg VAMC and records from the SSA.  The Veteran was also provided a VA examination and medical opinion addressing the etiology of the claimed left pinkie finger disability.  The case was then readjudicated in an August 2013 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a left shoulder disability, currently diagnosed as degenerative joint disease, is denied.

Entitlement to service connection for a left pinkie finger disability, diagnosed as a left hand laceration with residual scar, weakness, and loss of sensation, is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


